WADE, Justice.
Walter Alfonzo Washington brings this appeal from a judgment of the Third Judicial District Court in and for Salt Lake County, which refused to grant him a writ of habeas corpus releasing him from a prison sentence for burglary in the second degree. He claims that the evidence conclusively shows that he had nothing to do with the burglary. He admits that he drove two other men around in the neighborhood of the Vrontikis store but knew nothing about their intention to burglarize that store. He claims that on the advice of his lawyer he did not take the witness stand and testify in his own behalf. Appellant insists that his counsel at the trial was incompetent.
Appellant for the first time on this appeal claims that the trial court denied him access to the transcript of the record. He does not state whether this claimed denial of the record was of the preliminary hearing or of the main trial. There is no showing of any such denial. That issue was not raised in the trial court and cannot be raised for the first time now. We find no evidence of incompetency or action in bad faith in this matter. The judgment denying the writ is affirmed. No costs awarded.
HENRIOD, C. J., and McDONOUGH, CROCKETT, and CALLISTER, JJ., concur.